Citation Nr: 0946320	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
30 percent disability rating, effective from November 8, 
2004.  By July 2007 rating decision, the RO granted a 50 
percent rating for PTSD, effective from November 8, 2004.  
The Veteran has continued his appeal for an even higher 
rating for PTSD.  In March 2009 the Veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge. 


FINDING OF FACT

Since November 8, 2004, the Veteran's PTSD has been primarily 
manifested by various symptoms including intrusive thoughts 
of Vietnam; feelings of anxiety when thinking about Vietnam; 
difficulty sleeping - including waking up to do checks and 
nightmares; irritability and anger - including road rage 
episodes and wanting to hurt people; periods of depression 
and anxiety, hypervigilance and an exaggerated startle 
reflex; concentration problems; avoiding people and 
situations that remind him of Vietnam; and short term memory 
problems, all of which fluctuated somewhat in severity and 
were managed to some extent with ongoing therapy.  The 
preponderance of the evidence is against finding that the 
Veteran experienced such a level of occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech problems; near-
continuous panic or depression affecting the ability to 
function; spatial disorientation; neglect of personal 
appearance and hygiene; or the inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD, effective from November 8, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in March 2005.  The letter 
informed him of what evidence was required to substantiate 
the claim for service connection for PTSD and of his and VA's 
respective duties for obtaining evidence.  The Board observes 
that this appeal is from a disagreement with the initial 
rating assigned after the establishment of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-
91 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  
The Board also notes that in the July 2007 statement of the 
case (SOC) the Veteran was advised of the criteria for a 
higher rating under the applicable code -- 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In addition, the RO sent the Veteran a 
letter dated in March 2006 and again in March 2007 advising 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's Vet Center treatment records, and the Veteran 
underwent a VA examination in August 2006.  The Board finds 
that the August 2006 VA examination was adequate.  The 
examination included a review of the claims folder and a 
history obtained from the Veteran.  Examination findings were 
reported, along with diagnoses/opinions, which were supported 
in the record.  The examination report was adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
310-11 (2007).  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

On VA examination in August 2006, it was noted that the 
Veteran served in Vietnam as a door gunner on a helicopter 
and was wounded in both legs when an RPG round hit his 
helicopter.  He had difficulty with intrusive thoughts and 
reexperiencing the events that occurred in Vietnam.  He had 
problems with anger and irritability, but had no episodes of 
getting so violent that it was brought to the attention of 
the police.  He reported he caught himself before he actually 
executed what he was thinking of doing in his anger and 
irritability.  He reported that approximately once a month he 
woke up thinking about Vietnam and was unable to get back to 
sleep.  He went to the Vet Center at the beginning of the 
year, and was especially having difficulty with road rage 
episodes.  He became tense and irritable if he thought of 
Vietnam during the day and this led to feelings of anxiety.  
He denied feelings of impending doom and had a reasonably 
positive outlook on life.  Before the war, he reportedly 
liked to hunt and fish, but now did not like either because 
of the experience in Vietnam and his unwillingness to kill 
anything.  He reported being a truck driver for a 
construction company for over 20 years.  He worried about his 
road rage, and wanted to leave his driving job, but was not 
sure of where he could work, although he could operate heavy 
machinery.  He had been married over 30 years and got along 
reasonably well with his wife, but admitted his irritability 
was a problem in the marriage.  On mental status examination 
he was neatly dressed and his answers to questions were 
appropriate and informative.  He reported anxiety feelings 
when thinking about Vietnam.  He avoided people and 
situations that reminded him of Vietnam and his experiences 
there.  He was a member of the VFW but would not go to the 
meetings because of this.  He felt much guilt over the fact a 
number of people were killed by him in his capacity as a 
machine gunner.  Excess irritability was a problem for him, 
and this was associated with road rage and he worried he 
would loose control one day and do something that would be 
harmful for himself.  His sleep was disturbed by combat 
nightmares, he had difficulty concentrating, he had 
hyperexcitability to loud noises, and had difficulty keeping 
calm in crowds.  His orientation and intellectual functioning 
were intact, and his insight and judgment were good.  The 
diagnosis was PTSD and a Global Assessment of Functioning 
(GAF) score of 55 was assigned.

In a December 2006 report from a readjustment counseling 
therapist at the Worcester Vet Center, it was noted that the 
Veteran's wife reported he had sleep habits characterized by 
aggressive tossing and turning, violent reactions to being 
touched, and frequent startling awake with cold sweats.  She 
reported he had wide mood swings and was often emotionally 
abusive to her and their daughter, and had been physically 
violent to others, including the daughter's former boyfriend.  
She indicated he was hypervigilant, was on guard all the 
time, double-checked the locks, kept the lights on in the 
yard, and kept several firearms, including one at his 
bedside.  The Veteran's symptoms included avoidance of crowds 
and war movies, isolation with bunkering in his cellar, 
intrusive thoughts of Vietnam, irritability, inflexibility, 
periods of depression, and mood swings.  The Vet Center 
therapist indicated that because of the Veteran's "ever 
present hair trigger rage" he had a checkered employment 
history, had problematic relationships, and was affected by 
his Vietnam experiences in every aspect of his functioning.  
The Veteran's GAF was seen as a 50, but it was noted that 
this might fluctuate in periods of severe stress.  

In March 2009, the Veteran testified he drove tractor 
trailers for a living, and that he had problems with people 
on the road who pulled out in front of him.  He reported he 
got nervous and shaky and had to pull over, and a few times 
he got into a confrontation with another motorist, including 
two physical confrontations in the last year.  He worked for 
a construction company where he only had to deal with one 
person, his boss, on a regular basis, but also dealt with one 
or two other people at other companies on a day to day basis.  
He testified he had a hard time dealing with people, and 
picked this job because he did not have to deal with a lot of 
people.  He reported he liked his job and it was a good 
profession, but that some days he wanted to "kill someone".  
He testified that a couple of times his desire to kill 
somebody had turned into a physical confrontation.  He did 
not go to malls and would only go into a supermarket for 
about 10 minutes, testifying that he sent his wife out to do 
the shopping.  He was not comfortable around a lot of people, 
and only went to restaurants with his wife "once in a great 
while".  He testified they had relatives whom they visited, 
but he did not go in public, to large functions, or to 
movies.  He reported having sleep problems, and that he got 
up two or three times a night and walked around the house and 
made sure everything was alright.  He had a startle reaction 
when woken up, and his wife and daughter would no longer wake 
him up.  He testified he hit his boss by accident when he 
startled him.  He reported that if he saw a helicopter he 
started thinking of Vietnam, and that if he heard a gunshot 
or a loud noise it took him back to Vietnam.  He went to the 
Vet Center for individual therapy, but did not take any 
medications.  He had difficulties concentrating and problems 
with short term memory.  He had a close relationship with his 
daughter and a great relationship with his grandchildren.  He 
testified that in his free time he went fishing or hunting by 
himself.  He indicated he had friends, but did not spend a 
lot of time with them; rather, he usually spent time with 
family.  

III. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's PTSD has been evaluated as 50 percent 
disabling, effective from November 8, 2004, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that DC, a 
50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

In assessing a psychiatric disability, a Global Assessment of 
Functioning (GAF) score is often assigned, to reflect the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned.  The percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 
(Mar. 1995).

In this case, the record reflects that the Veteran was 
assigned a GAF score of 55 in August 2006 and a GAF score of 
50 in December 2006.  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Carpenter v. Brown, 8 Vet. App. 240, 242-44 
(1995).  The Court has noted the importance of GAF scores in 
evaluating mental disorders; however, a GAF score is only one 
aspect of numerous facets which go into rating a psychiatric 
disability. See Carpenter v. Brown, supra.

With regard to the criteria necessary for a higher rating to 
be assigned, the Board notes that the Veteran has reported 
that his PTSD has caused him to have problems in his marriage 
caused by his irritability and anger.  He further reported he 
did not like crowds or being around a lot of people, and that 
was why he chose his profession as a truck driver.  He 
reported having problems with work due to his road rage.  He 
also reported problems with intrusive thoughts of Vietnam; 
feelings of anxiety when thinking about Vietnam; difficulty 
sleeping - including waking up to do checks and nightmares; 
irritability and anger - including road rage episodes and 
wanting to hurt people; hypervigilance and an exaggerated 
startle reflex; concentration problems; avoiding people and 
situations that remind him of Vietnam; and short term memory 
problems.

With regard to the specific criteria listed in DC 9411, for 
the assignment of a 70 percent rating, the Board notes that 
the Veteran has not reported any suicidal ideation.  Rather, 
on examination he denied feelings of impending doom and had a 
reasonably positive outlook on life.  With regard to 
obsessional rituals, both the Veteran and his wife reported 
he wakes up to do checks, and that this interfered with his 
sleep, but there was no report that these rituals otherwise 
interfered with the Veteran's routine activities.  On 
examination there were no speech problems noted, and his 
answers to questions were appropriate and informative.  
Furthermore, while his wife reported he had mood swings and 
periods of depression, and he reported having anxiety when 
thinking about Vietnam, there was no indication that he had 
near-continuous panic or depression that affected his ability 
to function.  By all indications, the Veteran was able to 
tend to his basic needs and take care of himself at home, and 
continued to work as a truck driver and maintain a 
relationship with his wife, daughter, and other family 
members.  He also testified that he has friends and enjoys 
hunting and fishing - albeit alone.  On examination, he was 
neatly dressed and his answers to questions were appropriate 
and informative.  His orientation and intellectual 
functioning were intact, and his insight and judgment were 
good.  With regard to the Veteran's impulse control, the 
record reflects he reported ongoing problems with anger and 
irritability, and specifically with road rage.  He reported 
he had physical confrontations in the past, and he worried he 
would loose control one day and do something that would be 
harmful for himself.  He testified that some days he wanted 
to kill someone, and that sometimes this turned into a 
physical confrontation.  His Vet Center therapist described 
the Veteran as having an "ever present hair trigger rage" 
and that he was affected by his Vietnam experiences in every 
aspect of his functioning.  

Moreover, with regard to the Veteran's social impairment, the 
Board acknowledges he and his wife have reported having 
problems in their marriage, and some problems with his 
relationship with his daughter.  While he clearly had 
problems in his familial relationships, the record reflects 
he continued to live with his wife and maintain a 
relationship with her, he reported he had good relationships 
with his daughter and grandchildren, and also reported he 
visited with other family members.  Thus, an inability to 
establish and maintain effective relationships has not been 
shown.  With regard to occupational impairment, the Board 
acknowledges the Veteran's reports of road rage in his job, 
and that he obviously has difficulty in adapting to the 
stressful circumstances of his job driving a truck.  However, 
the record reflects that he has maintained his job for over 
20 years with the same construction company, and has 
indicated that this job suits him as he does not have to deal 
with a lot of people.  Based upon the foregoing, the Board 
concludes that the preponderance of the evidence is against a 
finding that a 70 percent rating is warranted for the PTSD at 
anytime since November 8, 2004.  While the Veteran's PTSD 
symptoms approximate some of the criteria for a 70 percent 
rating, the pertinent evidence of record shows the Veteran's 
PTSD was manifested by symptoms that more nearly approximated 
a 50 percent rating under DC 9411.

In the instant case, the Board's inquiry is limited to 
whether the preponderance of evidence of record, or at least 
a 50-50 balance of the evidence, supports the grant of a 70 
percent rating, and after carefully considering the pertinent 
evidence of record the Board finds a higher rating is not 
warranted.  The Board is aware that the symptoms listed under 
the 70 percent rating are examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 70 percent 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, even considering the Veteran's other PTSD symptoms 
(not specifically listed in DC 9411) - including intrusive 
thoughts of Vietnam, difficulty sleeping due to nightmares 
and waking up to do checks, hypervigilance and an exaggerated 
startle reflex, and avoiding people and situations that 
remind him of Vietnam - the record does not show that the 
Veteran manifested symptoms which equal or more nearly 
approximate the criteria for a 70 percent rating.  While he 
clearly had fluctuating PTSD symptoms which affected his 
efficiency and ability to perform occupational tasks and 
affected his social abilities, he has maintained his family 
relationships and kept the same job for over 20 years.  Thus, 
even considering his GAF scores which ranged from 50 to 55 
(serious to moderate symptoms), he was never shown to have 
PTSD symptomatology of such severity so as to warrant a 70 
percent rating.

The Board has also considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
disability.  See Fenderson v. West, supra.  However, upon 
reviewing the pertinent evidence of record in this case, the 
Board finds that at no time since November 8, 2004, has his 
PTSD been more disabling than the 50 percent rating currently 
assigned.  Therefore, and for reasons and bases set forth 
above, the Board finds the preponderance of the evidence is 
against the grant of a 70 percent disability rating for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


